Citation Nr: 0123751	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Mary A. Royle, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1963.

By a decision entered on December 9, 1999, the Board of 
Veterans' Appeals (Board) determined that new and material 
evidence had not been submitted by the veteran since entry of 
its June 1964 decision, denying service connection for 
asthma, so as to permit him to reopen such claim.  An appeal 
of the Board's December 1999 decision was thereafter taken to 
the United States Court of Appeals for Veterans Claims 
(Court), but prior to its disposition of the veteran's 
appeal, the Board in March 2000 denied the veteran's motion 
to vacate its December 1999 decision and, by its order of 
July 2000, denied the veteran's motion for reconsideration of 
its December 1999 decision.

The Court in its order, dated in February 2001, denied the 
veteran-appellant's motion to amend his notice of appeal to 
include review of the Board's July 2000 denial of his motion 
for reconsideration.  The Court did, however, accept the 
veteran's motion as a timely notice of appeal of the July 
2000 denial of his motion for reconsideration.  The Secretary 
of Veterans Affairs-appellee moved the Court by an unopposed 
motion in March 2001 to remand and stay proceedings in the 
matter of the appeal of the Board's December 1999 decision.  
The basis of the Secretary's motion was that a remand was 
required due to a change in the law brought about by the 
passage of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), and the 
Court's decision in Holliday v. Principi, 14 Vet. App. 280 
(2001), which interpreted the provisions of the VCAA as 
potentially applicable to all claims for benefits from the 
Department of Veterans Affairs (VA).  The Court by its order, 
dated in March 2001, granted the Secretary's unopposed 
motion, thereby vacating the Board's decision of December 9, 
1999, in its entirety.

Following the return of the case to the Board, the attorney 
who represented the veteran before the Court was contacted by 
Board personnel in writing in May 2001 to determine whether 
she would continue to represent the veteran before VA.  In 
response, such attorney in correspondence, dated in June 
2001, indicated she would continue to represent the veteran 
before VA and she furnished documentation, signed by the 
veteran, appointing her as the veteran's legal 
representative.  Also received by the Board in August 2001 
was a brief from the veteran's attorney, as well as 
additional documentary evidence and a waiver of initial 
consideration by the RO.


FINDINGS OF FACT

1.  By its decision of June 1964, the Board denied 
entitlement of the veteran to service connection for 
bronchial asthma.

2.  A claim to reopen was filed in August 1976, which the VA 
Regional Office (RO) in New York, New York, denied by its 
rating decision of September 1976; notice of the action taken 
was provided to the veteran later in September 1976, but 
notice of his appellate rights is not shown to have been 
furnished to the veteran in connection with the September 
1976 denial action.

3.  Since entry of the Board's decision in June 1964, denying 
service connection for bronchial asthma, the evidence added 
to the record, at least in part, bears directly and 
substantially upon the specific matter under consideration, 
is not duplicative or cumulative of previously submitted 
materials, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim 
to reopen.


CONCLUSIONS OF LAW

1.  The Board's decision in June 1964, denying service 
connection for bronchial asthma, is final.  38 U.S.C. 
§ 4004(b) (1958); 38 C.F.R. § 19.5 (1964).

2.  The RO's decision of September 1976, denying the 
veteran's claim to reopen for service connection for asthma, 
is not final in the absence of appropriate notice of his 
appellate rights.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. 
§ 3.104, 19.118, 19.153 (1976)

3.  Since entry of the Board's decision in June 1964, denying 
service connection for bronchial asthma, new and material 
evidence to reopen the previously denied claim has been 
presented.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By its decision, dated June 30, 1964, the Board considered 
the issue of the veteran's entitlement to service connection 
for bronchial asthma and determined that the veteran's asthma 
pre-existed his entrance onto active duty and was not 
aggravated by service.  The Board's decision is thus final.  
38 U.S.C.A. § 7103, 7104 (West 1991 and Supp. 2001); 
38 C.F.R. § 20.1100(a) (2000).

A claim to reopen was thereafter received by the RO in August 
1976, and the RO by its rating decision of September 1976 
denied such claim on the basis that new and material evidence 
had not been presented to reopen the previously denied claim.  
By correspondence, dated September 24, 1976, the RO advised 
the veteran of the denial of his claim to reopen for asthma.  
Absent within such correspondence or as an attachment thereto 
was notice to the veteran of his right to appeal the RO's 
denial to the Board, in violation of current and then 
existing legal authority.  38 C.F.R. § 3.103(e) (1976); 
38 C.F.R. §§ 3.103(b), 19.25 (2000); see Parham v. West, 13 
Vet. App. 59 (1999).  The presumption of administrative 
regularity as to the mailing to the veteran of notice of his 
appellate rights, see Woods v. Gober, 14 Vet. App. 214 
(2000), is therefore of no consequence in this instance.  As 
a result, the undersigned finds that finality did not attach 
to the RO's September 1976 denial of the veteran's claim to 
reopen for service connection for asthma.  See 38 U.S.C.A. 
§§ 5104, 7105 (West 1991 and Supp. 2001).  

Received by the RO in August 1993 was a VA Form 21-526, 
Veteran's Application for Compensation or Pension, and 
attachments thereto, in another attempt by the veteran to 
reopen his previously denied claim of entitlement to service 
connection for asthma.  In connection therewith, the veteran 
has alleged that, while his asthma pre-existed his entrance 
onto active duty, it was aggravated beyond normal progression 
during his period of military service.  In light of the 
foregoing, the question presented by this appeal is whether 
that evidence submitted since entry of the most recent final 
denial, that of the Board's decision in June 1964, is new and 
material.  

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the VCAA.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
thereby further changing the Elkins standard.  It also 
redefined and expanded the obligations of VA with respect to 
the duty to assist, and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

As the veteran's claim to reopen was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board has 
considered both the old and new legal authority pertaining to 
the VA's duty to assist and finds that the VCAA is more 
favorable to the veteran as it provides additional 
protections, and it will therefore be applied in this case.  
Karnas, supra.

Under the applicable changes in the law and regulations, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran has been duly notified by prior actions of the RO 
undertaken in connection with its development of the claim to 
reopen herein at issue of the requirements for reopening of a 
previously denied claim.  In this regard, pertinent 
information was furnished to the veteran in the statement of 
the case provided to him in February 1995.  Based on the 
foregoing, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed 
regarding the issue of whether new and material evidence has 
been submitted to reopen the previously denied claim.  Also, 
it is noted that VA has a duty under the VCAA to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, but in this instance he has not referenced any missing 
or other evidence that might aid him or may otherwise affect 
the outcome of the question now before the Board.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

In view of the foregoing, and inasmuch as the undersigned 
herein finds wholly in favor of the veteran in terms of the 
question presented as to the newness and materiality of the 
evidence, no possibility of prejudice to the veteran is found 
were the Board to proceed to adjudicate the issue now on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Evidence on file at the time of entry of the Board's decision 
in June 1964 consisted, in pertinent part, of a medical 
report of March 1962 from the veteran's private treating 
physician; service medical records and other records compiled 
by the service department; a certificate of a private 
attending physician, dated in May 1963; the report of a VA 
medical examination performed in December 1963; and a report 
of June 1964 from the VA's Chief Medical Director.  

The evidence submitted since entry of the June 1964 decision 
includes a copy of an annual health examination record 
compiled during the veteran's period of school attendance 
from 1950 to 1961; duplicate copies of service medical and 
other records compiled by the service department; a medical 
report of May 1976 from a private treating physician; various 
written statements from the veteran; and a report, dated in 
January 2001, from a private physician who was asked by the 
veteran's attorney to review pertinent records of the veteran 
and furnish a medical opinion.

Of the evidence submitted since entry of the June 1964 
decision, the undersigned herein addresses only the medical 
report of January 2001 that was provided by a private 
physician who is the Director of the Division of Allergy and 
Immunology at a private medical facility.  Contained within 
such report are statements from the physician, to the effect 
that the veteran's bronchial asthma existed prior to his 
period of military service, but was aggravated during 
military service.  Such physician therein cites various 
previously compiled medical records, many of which are 
contained within the veteran's claims folder, as well as 
references several medical texts or articles, in support of 
his opinions.  

The undersigned finds that the January 2001 medical report 
embodies competent medical evidence consisting of a medical 
opinion holding that the veteran's asthma pre-existed his 
entrance onto active duty and underwent an in-service 
aggravation.  Such opinion does not duplicate any previously 
submitted materials and is not cumulative thereof.  Also, it 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  In sum, the 
January 2001 opinion is found to constitute new and material 
evidence, so as to permit a reopening of the claim for 
service connection for asthma most recently denied by final 
decision in June 1964.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  In view of the foregoing, there is no need to 
discuss whether the other evidence submitted is likewise new 
and material, as the claim will be reopened solely on the 
basis of aforementioned statement from the private physician.

ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for asthma.  To that extent alone, the appeal is 
granted.


REMAND

Having determined that the veteran's claim for service 
connection for asthma is reopened, the merits of the reopened 
claim may be evaluated only after ensuring that the VA's 
duty-to-assist obligation has been satisfied.  In view of the 
changes brought about by the VCAA and the corresponding 
regulations, further development, as set forth below, is 
deemed to be in order.

Specifically, the RO has not been afforded the opportunity of 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law and regulations with respect to the claim herein 
reopened.  Nor has the veteran been apprised of the VCAA 
provisions and corresponding regulatory changes that may have 
applicability to the issue herein presented, or of the 
evidence needed to substantiate his reopened claim for 
service connection for asthma.  He therefore may have been 
denied the opportunity to submit all applicable evidence or 
to formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time with respect to the claim to reopen.  See Bernard, 
supra. 

The undersigned also notes that further evidentiary 
development regarding the veteran's reopened claim is needed.  
In this regard, it is observed that several of the reports 
referenced by a private physician in his April 2001 report as 
to post-service medical treatment received by the veteran are 
absent from the claims folder.  Moreover, further actions to 
obtain evidence of the post-service status of the veteran's 
asthma and to ascertain its current existence are found to be 
in order.  Lastly, additional medical opinion is needed, 
particularly in light of the statement offered by a medical 
professional in April 2001 that the demonstration of post-
service improvement of the veteran's asthma was supportive of 
the conclusion that his asthma was aggravated in service by a 
variety of triggers.

Inasmuch as further medical examination and opinion are found 
to be advisable, the veteran is hereby advised of the 
importance of appearing for such an evaluation.  In that 
vein, the veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and corresponding regulatory changes are 
completed as to the veteran's reopened 
claim of entitlement to service 
connection for asthma.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified as amended at 
38 U.S.C. §§5102, 5103, 5103A, and 5107), 
as well as the recently established 
regulations, are fully complied with and 
satisfied.

2.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising him of the evidence 
needed to substantiate his reopened claim 
of entitlement to service connection for 
asthma.  Such evidence may be of a lay or 
medical variety, including but not 
limited to employment or retirement 
medical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated for asthma 
postservice; pharmacy prescription 
records; or insurance examinations.  

3.  In addition, the veteran should be 
contacted in writing through his attorney 
for the purpose of requesting that he 
provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for asthma 
prior to, during, and after his discharge 
from military service, inclusive of the 
treatment afforded by Doctors J. H. 
Cannon and G. Lolski and at the Mary 
Imogene Bassett Hospital and any 
successor institution.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request, including but not 
limited to complete clinical records 
pertaining to the veteran's treatment by 
Doctors J. H. Cannon and G. Lolski and at 
the Mary Imogene Bassett Hospital and any 
successor institution.  Any and all VA 
treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  Such records, once 
obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by 
pulmonologist for the purpose of 
evaluating the veteran's asthma, if any.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All established diagnoses 
relating to the veteran's respiratory 
system must be fully set forth.

It is requested that the pulmonologist 
offer a professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Is there X-ray, clinical, 
or laboratory evidence to 
establish the presence of the 
veteran's asthma currently or 
at any time postservice?  

(b)  Is it at least as likely as not 
that the veteran's pre-existing 
asthma underwent an increase in 
severity in service, such as might 
constitute an aggravation of the 
disorder or did any asthma 
symptomatology in service represent 
merely an acute or temporary 
worsening of the symptoms of the 
preservice disability?

(c)  If asthma underwent an increase 
in severity during service as 
opposed to a temporary exacerbation, 
is any such increase due to the 
natural progress of the disease?

(d)  If the physician agrees or 
disagrees with any opinion of 
record, he is invited to offer 
any such opinion and furnish 
the reasons for any such 
agreement or disagreement.

(e)  In formulating a response 
to the foregoing, it is 
requested that the physician 
utilize any italicized standard 
of proof in his/her reply and 
use the appropriate letter 
[(a), (b), (c), (d)] to 
correspond with the question(s) 
posed.  

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  
6.  Lastly, the RO should readjudicate 
the veteran's reopened claim of 
entitlement to service connection for 
asthma, by aggravation, on the basis of 
all the evidence on file and all 
governing legal authority, as well as the 
provisions of the VCAA and the 
corresponding regulatory changes, and 
38 C.F.R. § 3.655, as applicable.  In the 
event that the veteran fails to appear 
for the examination, the letter notifying 
him of the date and time of the 
examination and the address to which the 
letter was sent should be included in the 
claims folder.  If the benefit sought on 
appeal is not granted, the veteran and 
his attorney should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



